    Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 1 of 29 PageID #:16593




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                Plaintiff,                             Case No. 1:18-cv-5587

         v.

EQUITYBUILD, INC., EQUITYBUILD                         Hon. John Z. Lee
FINANCE, LLC, JEROME H. COHEN, and
SHAUN D. COHEN,

                Defendants.

    MORTGAGEES’ RESPONSE TO RECEIVER’S SEVENTH INTERIM APPLICATION
    AND MOTION FOR COURT APPROVAL OF PAYMENT OF FEES AND EXPENSES
          OF RECEIVER AND RECEIVER’S RETAINED PROFESSIONALS

        The Mortgagees1 object to the Receiver’s Seventh Interim Fee Application and Motion

for Court Approval of Payment of Fees and Expenses of Receiver and Receiver’s Retained



1
  The Mortgagees are Freddie Mac; Citibank N.A., as Trustee for the Registered Holders of Wells Fargo
Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series 2018-
SB48; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
SB30; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2017-
SB41; U.S. Bank National Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2018-
SB50; Wilmington Trust, National Association, as Trustee for the Registered Holders of Wells Fargo
Commercial Mortgage Trust 2014-LC16, Commercial Mortgage Pass-Through Certificates, Series 2014-
LC16; Wilmington Trust, National Association, as Trustee for the benefit of the registered holders of UBS
Commercial Mortgage Trust 2017-C1, Commercial Mortgage Pass-Through Certificates, Series 2017-C1;
Federal National Mortgage Association (“Fannie Mae”); BMO Harris Bank N.A.; Midland Loan Services,
a Division of PNC Bank, National Association; Midland Loan Services, a Division of PNC Bank, N.A. as
servicer for Colony American Finance 2015‐1; Midland Loan Services, a Division of PNC Bank, N.A. as
servicer for Wilmington Trust, N.A., as Trustee for the Registered Holders of Corevest American Finance
2017‐2 Trust, Mortgage Pass‐Through Certificates, Series 2017‐2; Midland Loan Services, a Division of
PNC Bank, N.A. as servicer for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest American
Finance 2017-1 Trust Mortgage Pass-Through Certificates; BC57, LLC; UBS AG; Thorofare Asset Based
Lending REIT Fund IV, LLC; and Liberty EBCP, LLC.; Direct Lending Partner LLC (successor to Arena
DLP Lender LLC and DLP Lending Fund LLC)

                                                   1
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 2 of 29 PageID #:16594




Professionals ( the “7th Fee Application”), and specifically request that this Court deny the

Receiver’s request for a blanket super priority lien for administrative expenses on properties

encumbered by their mortgages to the extent that the Receiver (a) fails to show that these

properties and the secured creditors benefitted from his efforts in administering the Estate of

Defendants EquityBuild, Inc., EquityBuild Finance, LLC, and their affiliates (the “Estate”), and

(b) fails to provide an acceptable basis to surcharge his administration expenses among the

properties. As indicated below, not only should the Court question the propriety of another

interim award at this time, but even if such an award is made, the Estate’s lack of resources to

pay the cost of the receivership does not warrant the imposition of its costs on the Mortgagees

absent a showing that the Mortgagees benefitted from the Receiver’s efforts. See Bank of

Commerce & Trust Co. v. Hood, 65 F.2d 281, 283 (5th Cir. 1933) (even if a fund comprised of

the proceeds of the general unsecured assets may be exhausted by the receivership charges

against it, the secured creditors still cannot be charged those expenses if the charges did not

benefit the secured creditors).

   I.      Introduction.

        In his 7th Fee Application, the Receiver requests a super priority lien against all of the

Estate’s real properties, or the proceeds from their sale, ahead of the interests of all secured

creditors (“Request”). [Dkt. 755], pp. 18-25. The Receiver makes this Request because, after

reassuring the Court that the sale proceeds from unsecured assets of the Estate would suffice to

pay for his services and provide a recovery to the unsecured creditors and incurring millions of

dollars in fees, the Receiver finally agrees with what the Mortgagees’ have been saying all along

– this is a no asset case and the Estate lacks equity to pay him and his retained professionals.




                                                  2
    Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 3 of 29 PageID #:16595




        Because the Estate lacks the resources to pay the receivership costs, the Receiver now

requests that the Court require the secured creditors to pay Estate administration costs and fees

by imposing a priority receiver’s lien without showing the benefit they received. The Receiver’s

request is many days late and millions of dollars short.

        Early in this case, the Receiver could have valued the Estate’s commercial real estate,

considered the competing mortgage liens asserted against it, determined that there was little or

no equity available to pay for his services, let alone to provide a recovery for unsecured

claimants, and advised the Court of those findings. Under such circumstances, the Receiver

should have abandoned the real estate, or at least the underwater properties that could not even

support their operating expenses (including debt servicing and real estate tax obligations)

because the Estate could not benefit. See Standard Brass Corp. v. Farmers Nat’l Bank, 388 F.2d

86, 89 (7th Cir. 1967) (“To take jurisdiction of the encumbered property in which there was

obviously no equity for the bankrupt estate and to sell it free of lien over the objections of the

lienor with the result only of subjecting it to costs of administration was an abuse of discretion.”)

        However, the Receiver followed a different path, expending Estate resources without

benefit to the Estate, and resisting the secured claimants’ requests to allow them to foreclose and

adjudicate the competing lien priority claims. The Receiver now seeks to assert an after-the-fact,

ever-increasing blanket lien on the secured creditors’ collateral. He further proposes to spend

more of the proceeds of their collateral by litigating and advising the Court on their private lien

priority disputes, which this Court is more than well-equipped to resolve without his input.2



2
  The Mortgagees previously filed Mortgagees’ Response to Receiver’s Motion for Approval of
Process of Resolution of Disputed Claims [Dkt. 708], in which, among other things, they objected
to the Receiver’s interjecting himself in the proposed claims resolution process (pp. 15-20) and
request for a priority lien for “administering” the proposed claims resolution process (pp. 21-22).

                                                  3
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 4 of 29 PageID #:16596




         The Receiver proposes to do this by allocating a substantial portion of his fees and costs

among the secured properties, irrespective of whether those charges benefitted specific properties

or the creditors. (Request, p. 22.) Indeed, the Receiver admits that in many cases he cannot

show that his actions benefitted a particular property or creditor. (Request, pp. 21-22). And,

many of the incurred fees clearly did not benefit and of the properties, such as resisting the

Mortgagees “unrelenting objections,” speaking and corresponding with disgruntled investors,

general investigation, and general (not property specific) accounting. Further, any charges

related to the Estate’s unencumbered properties and general creditors certainly do not benefit the

secured creditors and cannot be assessed against them.

         The Receiver’s admissions and the undeniable facts doom the Receiver’s Request

because a receiver may be granted a priority lien only in the case of actual, not hypothetical,

benefits to a particular creditor. No such evidence has been presented here. At best, the

Receiver’s Request is premature and should be denied.

   II.      The Evolution of the Receiver’s Lien Claim

            1. The Receiver Has Consistently Advised the Court that the Estate is Solvent

         The Mortgagees advised the Court as early as November 13, 2018, three months after the

commencement of this action, that the Estate likely was administratively insolvent. See Reply In

Support of Motion of Creditor Federal Home Loan Mortgage Corporation Concerning Rents

Collected by the Equity Receiver [Dkt. 140], pp. 2, 14, 17. The Receiver initially and repeatedly

disputed the Mortgagees’ contention, assuring the Court that the proceeds from unencumbered

properties and other subsequent properties would provide ample funds to pay for his services and

provide a recovery to the unsecured creditors. See Receiver’s Combined Response to Objections

to Fee Applications [Dkt. 527], pp. 4-6, 16; Receiver’s Combined Response to Objections to Fee



                                                  4
  Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 5 of 29 PageID #:16597




Applications [Dkt. 607], pp. 3-4; Receiver’s Combined Response to Objections to Fifth and

Sixth Fee Applications [Dkt. 703], p. 10; Transcript of October 8, 2019 Proceedings at 6-7.

            2. The Receiver Now Admits That The Estate Is Insolvent

        Now, millions of dollars in fees later, the Receiver finally has acknowledged that the

Estate is insolvent. See Receiver’s Seventh Interim Application and Motion for Court Approval

of Payment of Fees and Expenses of Receiver and Receiver’s Retained Professionals [Dkt. 755],

pp. 18-25; Receiver’s Eighth Status Report [Dkt. 757], pp. 22-23. This admission comes only

after the Receiver and his counsel have spent over $7,000.00 a day to administer an insolvent

estate for which no recoveries will be made to unsecured creditors and where the Receiver is

demanding discounted payoffs to secured creditors. See Objections of Certain Mortgagees to

Receiver’s First Interim Application and Motion for Court Approval of Payment of Fees and

Expenses of Receiver and Receiver’s Retained Professionals [Dkt. 438]; Objections of Certain

Mortgagees to Receiver’s Second Interim Application and Motion for Court Approval of

Payment of Fees and Expenses of Receiver and Receiver’s Retained Professionals [Dkt. 509];

Objections of Certain Mortgagees to Receiver’s Third Interim Application and Motion for Court

Approval of Payment of Fees and Expenses of Receiver and Receiver’s Retained Professionals

[Dkt. 581]; contra Receiver’s Seventh Interim Application and Motion for Court Approval of

Payment of Fees and Expenses of Receiver and Receiver’s Retained Professionals [Dkt. 755],

pp. 18-25 (wherein the Receiver concedes unsecured creditors will likely receive no

distributions).

        In fact, the Estate is so grossly insolvent that the Receiver recently made multiple

requests to allow him to surcharge and/or place a first priority lien on the lenders’ collateral

(ahead of both the Mortgagees’ and Investor Lenders’ security interests) to pay himself and his



                                                  5
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 6 of 29 PageID #:16598




counsel before providing any recoveries to any creditors. See Receiver’s Motion for Approval of

Process for Resolution of Disputed Claims [Dkt. 638], pp. 13-14; Combined Response to

Objections to Fifth and Sixth Fee Applications [Dkt. 703], p. 10; Seventh Interim Fee

Application [Dkt. 755], pp. 18-25; and Eighth Status Report [Dkt. 757], pp. 22-23.

          This is not surprising given that the Receivership properties are mortgaged to the hilt and

the Receiver and his counsel have incurred $3,261,017.54 in fees through March 31, 2020. See

Seventh Interim Fee Application [Dkt. 755]. Compare this to the Receiver’s cash on hand as of

June 30, 2020, which was only $258,592.90, and a total of $1,249,837.09 in unpaid fees and

expenses for all professionals approved by the Court but not yet paid because the Receiver lacks

the funds to pay them. Receiver’s Eighth Status Report [Dkt. 757], p. 16. The Receiver and his

counsel have accrued additional fees in the four-month period since March 31, 2020 in an

undetermined amount, and have yet to submit a fee application for that work.

   III.      The Receiver Holds Estate Assets Subject to the Creditors’ Liens.

          Like bankruptcy proceedings, receivership proceedings are remedial collective

proceedings that provide an efficient forum in which a court can process the competing rights of

numerous creditors and other parties in interest. An important hallmark of both bankruptcy and

receivership proceedings is that a debtor’s property and the various claims against it are taken as

they are found:

                 Congress has generally left the determination of property rights in
                 the assets of a bankrupt’s estate to state law. Property interests are
                 created and defined by state law. Unless some federal interest
                 requires a different result, there is no reason why such interests
                 should be analyzed differently simply because an interested party
                 is involved in a bankruptcy proceeding.

Butner v. United States, 440 U.S. 48, 54-55 (1979).




                                                   6
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 7 of 29 PageID #:16599




         Thus, the Receiver “takes the property subject to all liens, priorities, or privileges existing

or accruing under the laws of the state.” Madison Real Estate Grp., LLC, 647 F. Supp. 2d at 1277

(emphasis added); S.E.C. v. Credit Bankcorp, Ltd., 386 F.3d 438 (2d Cir. 2004; see also

Marshall v. People of New York, 254 U.S. 380, 385 (1920). This Court agreed with this

principle when ruling on the Rents Motion and most recently in its Memorandum Report and

Recommendation [Dkt. 311]. See SEC v. EquityBuild, Inc., No. 18 CV 5587, 2019 WL 587414,

*3 (N.D. Ill. Feb. 13, 2019) (Magistrate Kim’s Memorandum Opinion and Order [DKT. 223]

citing with favor the Madison decision for proposition that “the rights of receivers can be no

greater than those of their predecessors in title.”); see also Memorandum Report and

Recommendation, pp. 7-8 [Dkt. 311] (stating “a court does not have the authority to extinguish a

creditor’s pre-existing state law security interest” and clarifying the issue by stating “[t]o be sure,

a receiver appointed by the federal court takes property subject to all liens, properties, or

privileges existing or accruing under the laws of the state.”) (internal citation omitted); See also

Magistrate Kim’s Memorandum Opinion and Order, pp. 9-10 [Dkt. 352] (“Opinion and Order”)

(reaffirming the foregoing rulings).

   IV.        The Receiver Cannot Prime the Secured Creditors To the Extent His
              Administration of the Estate Did Not Benefit the Secured Creditors.

         A.      A Priming Lien Requires Proof Of Benefit To A Secured Creditor.

         The Receiver recognizes that the decision in Gaskill v. Gordon, 27 F.3d 248, 251 (7th Cir.

1994), stated the law regarding receivership liens, relying on that court’s statement that a court

“has the authority to impose a lien on the property in a receivership to satisfy the receivership

expenses.” Request, p. 19. He also acknowledges that the right of a court to impose a surcharge

lien is limited, again citing to Gaskill: “[c]ourts in equity have allowed liens for receivership

expenses to take priority over secured creditors interests in the property when the receiver’s


                                                   7
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 8 of 29 PageID #:16600




acts have benefitted the property” (emphasis added). Request, p. 19. The Receiver ignores,

however, that the Gaskill court further emphasized that, under Illinois law, “a receiver’s lien may

be a superior lien on mortgaged property, so long as the receivership benefited the property

and the mortgagee acquiesced in, or failed to object to, the receivership” (emphasis added). 27

F. 3d at 251. No doubt exists that the Mortgagees have not acquiesced in, and certainly are not

benefitting from, his actions.

       The Gaskill case is just one of many cases requiring, as a predicate to the imposition of a

surcharge, a showing of a benefit to the creditor to be surcharged from the actions of a receiver.

See, e.g. Bank of Commerce & Trust Co. v. Hood, 65 F.2d 281, 283 (5th Cir. 1933) (a fund

comprised of the proceeds of the sale of mortgaged property is liable only for such service and

expense as pertained specially to the mortgaged property and its preservation and sale). Thus,

secured creditors are not liable for the receiver’s time spent on activities adverse to them because

“these activities benefited the unsecured creditors.” SEC v. Elliott, 953 F.2d 1560, 1578 (11th

Cir. 1992). “These adverse activities include time the Receiver spent opposing their claims to be

secured, their objections to administrative fees, and their appeal to this Court.” Id. It would also

include the Receiver’s time addressing the Mortgagees’ “unrelenting objections.”

       The Elliott court relied upon South County Sandy & Gravel Co., Inc. v. Bituminous

Pavers Co., 108 R.I. 239 (R.I. Sup. Ct. 1971), in which the receiver requested that the court

authorize the payment of administrative expenses out of funds collected on accounts receivable

that were subject to the secured parties’ security interest. The court refused to allow the receiver

a fee for contesting the validity of the security interest in the accounts receivable. In addition,

the court held that there was insufficient evidence to determine whether encumbered property of

the secured creditor could be charged with costs of administering the receivership estate where



                                                  8
  Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 9 of 29 PageID #:16601




“under no conceivable theory was [the] secured position in any way benefited or advantaged by

the receivers’ antagonism, and it would be a harsh and manifestly unjust rule which in such

circumstances would require the trust company to pay reparations to the receivers for their

unsuccessful attempt to cut down its contractual rights.” Id. at 246.

        In U.S. v. FDIC, 899 F. Supp. 50 (D.R.I. 1995), the United States brought a claim against

the secured creditors and the state court receiver to recover capital gains taxes generated by the

receiver’s sale of collateral owned by a defunct corporation. The court held that because the

capital gains taxes were not for the benefit of the secured creditors, they could not be paid from

the proceeds of the sale of the collateral. As Rhode Island state law did not provide any specific

statutory provisions to determine whether an operating expense of a receivership may be

deducted from the proceeds of a secured creditor’s collateral, the court relied on various

provisions of the Bankruptcy Code – Sections 506(c), 507(a)(1) and 503(b) – which provide that,

in the absence of a direct benefit to the secured creditor, such expenses could not be deducted

from the proceeds of their collateral. 899 F. Supp. at 55-56. Further, even though the creditor

consented to or acquiesced in the receivership, the receiver could not recover his expenses from

the proceeds of the creditor’s collateral because the sale of the assets is conducted independent of

the creditors under the authority of the court and for the interest of the general creditors, not on

the authority of the secured creditors and for their particular interests. Id. at 56.

        These bankruptcy principles are particularly relevant here because the Receiver’s actions

are governed by LR 66.1, which states that the “the administration of estates by receivers or

other officers shall be similar to that in bankruptcy cases. . . .” Accord, U.S. v. FDIC, 899 F.

Supp. 50, 54 (D. R.I. 1995) (“[w]hen determining whether a surcharge is appropriate in a

receivership proceeding, courts look to bankruptcy law for guidance”). Section 506(c) of the



                                                   9
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 10 of 29 PageID #:16602




Bankruptcy Code, consistent with the above quoted common law, statutorily permits a surcharge

to be imposed only for the “reasonable necessary costs and expenses of preserving or disposing

of, such property to the extent of any benefit to the holder of such claim” (emphasis added).

In MW Capital Funding, Inc. v. Magnum Health and Rehab of Monroe, LLC, 2019 WL 3451221

(E.D. MI 2019) (a receivership involving a request for surcharge for Medicaid overpayments),

the Court summarized the surcharge standard as follows:

            “To satisfy the benefit test of section 506(c), [the debtor] must establish in
            quantifiable terms that it expended funds directly to protect and preserve the
            collateral.” Cascade Hydraulics, 815 F. 2d at 548. In addition, recovery “is
            limited to the extent that the secured creditor benefitted from the services.
            Section 506(c) is not intended as a substitute for the recovery of
            administrative expenses normally the responsibility of the debtor’s estate.” Id.
            (citation omitted). “Typical costs allowed by courts include ‘appraisal fees,
            auctioneer fees, moving expenses, maintenance and repair costs, and
            advertising costs.’ These costs are justified because they are expended to
            protect or preserve the property.” FDIC, 899 F. Supp. at 55.

Id. *5. Therefore, the law is clear that unless a tangible benefit to a secured lender can be

demonstrated, surcharge of the costs related to the administration of a claims process adverse to

that secured creditor cannot occur.

       B.      The Receiver’s Administration of the Estate Burdened the Properties.

       The record here does not show that the Receiver’s administration of the Estate benefitted

the secured creditors or the properties encumbered by their mortgages. Properties have not been

abandoned, claim objections and lien avoidance actions have not been filed, and lien priority

issues have not been adjudicated. Moreover, some secured creditors have been required to make

protective advances to pay real estate taxes where their collateral could not fund that obligatory

payment, and none of their debt service has been paid. Where is the benefit in that?

       First, the Receiver has held hostage and potentially subjected to Receivership costs

properties where no priority disputes exist. These include (1) properties encumbered by


                                                 10
    Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 11 of 29 PageID #:16603




mortgages granted to Mortgagees prior to any Receivership Defendant or Investor Lender

acquiring any interest in the property, which mortgages the Receivership Defendant expressly

assumed,3 (2) properties encumbered by mortgages recorded prior to any Investor Lender

acquired an interest in the property,4 (3) properties not encumbered by a mortgage of any

Investor Lender,5 (4) properties encumbered by Mortgages that secure loans that paid off a prior

Institutional Lender who does not assert any claim,6 and (5) properties that have no competing

claims as shown on the Receiver’s table of claims submitted to Receiver on properties

encumbered by Mortgagees’ mortgages.7 Now, the Receiver seeks to impose on these properties

the costs of the Receivership administration.

         Second, even where the Receiver asserts that priority disputes exist because a written

release of a pre-existing mortgage was not authorized or provided,8 interest and real estate taxes

continue to accrue as those claims languish in this Court at the request of the Receiver even



3
  For example, the properties located at 1139 E 79th Place and 5001 S. Drexel were encumbered
by mortgages granted by an owner unaffiliated with any Receivership Defendant, which mortgage
one of the Receivership Defendants assumed when it acquired the property. [See Declaration of
Michael Gilman, ¶¶ 3-6, attached as Exhibit 1.] No dispute can exist that the Receivership
Defendant who acquired the property and any Investor Lender who acquired a subsequent interest
took their interests subject to the assumed mortgage.
4
  For example, the properties located at 7749-59 S Yates, 5450 S. Indiana, and 1700-1708 W.
Juneway were encumbered by mortgages before any Investor Lender acquired the property. See
Declaration of Michael Gilman, ¶¶ 7-12.]
5
 For example, the properties located at 7110 South Cornell Avenue, 6749-54 S. Merrill Ave., 7304
S Saint Lawrence Ave. are not encumbered by an Investor Lender mortgage. See Declaration of
Michael Gilman, ¶¶ 13-15.]
6
 See, for example, the property located at 4520-26 S. Drexel Blvd. See Declaration of Michael
Gilman, ¶ 16.]
7
 See Amended Exhibit 1, Receiver’s Notice of Filing Amended Exhibits 1 and 3 to Receiver’s
Motion for Approval of Process for Resolution of Disputed Claims. [Dkt. 693]
8
 See Receiver’s Motion for Approval of Process for Resolution of Disputed Claims. [Dkt. 638],
¶6.

                                                 11
    Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 12 of 29 PageID #:16604




though the Estate will not receive a penny from them. Moreover, although the SEC and the

Receiver have asserted that lien avoidance actions may exist, no such claims have been asserted.

         Third, over 21 months ago, the Mortgagees objected to the Receiver’s use of rents earned

on one property to pay the expenses on another because it dissipated secured interests, and

requested that the Receiver abandon these properties because there will be no benefit to the

Estate. See Reply In Support of Motion of Creditor Federal Home Loan Mortgage Corporation

(“Freddie Mac”) Concerning Rents Collected by the Equity Receiver [Dkt. 140], p. 16-18, 23.

Instead, the Receiver proceeded to infuse Estate assets into, and sell, these underwater properties.

These efforts generated no benefit for the Estate or the secured creditors, instead creating a

burden on them.

         Fourth, the Receiver resisted the Mortgagees’ efforts to: (a) address lien priority disputes

in this Court without further delay, as they are threshold determinations in the case9 [Dkt. 115],

p. 12; (b) foreclose their mortgages and name competing lien claimants as defendants in State

court to promptly and efficiently resolve priority disputes and dispose of the properties, without

incurring unnecessary administrative expenses in this insolvent Estate [see, e.g.,Dkt. 115], p. 9;

(c) transfer this case to the bankruptcy court for the Northern District of Illinois for a more

efficient administration and for oversight by the Office of the United States Trustee10 [Dkt. 564];




9
  See Certain Mortgagees’ (I) Response to Motion for Entry of and Order (1) Establishing Claims
Bar Date; (2) Finding That the Receiver Gave Fair, Adequate, and Sufficient Notice to All
Interested Parties and (3) Approving Proof of Claim Form and Summary Procedures and (II) Cross
Motion to Set Discovery Schedule and Hearing on Lien Priority on an Expedited Basis and for
Related Relief [Dkt. 285]; see also, Reply In Support of Motion of Creditor Federal Home Loan
Mortgage Corporation Concerning Rents Collected by the Equity Receiver [Dkt. 140].
10
  See Motion of Certain Lenders for Leave to Permit Bankruptcy Cases for Receivership Entities
[Dkt. 538], p. 8.

                                                  12
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 13 of 29 PageID #:16605




and (d) pursue declaratory judgment actions as an efficient and streamlined vehicle to address

lien priority [see, e.g., Dkt.638]

        In fact, the Receiver not only resisted the Mortgagees’ requests, but took the exact

opposite approach of a chapter 7 bankruptcy trustee who will not administer or sell assets where

there will be no recovery other than for secured creditors. In those cases, the chapter 7 trustee

abandons those assets that are “under water” – which is exactly the case here. Moreover, a

bankruptcy trustee will call a chapter 7 case a “no asset” case when there is no recovery for

unsecured creditors. Under such circumstances, the trustee does not incur further expenses

because there is no recovery available to the estate. One must question why that did not happen

here a very long time ago.

        Equitybuild is a “no asset” case. For instance, as indicated in a recent Motion filed by

Fannie Mae and Citibank11, the commercial real estate located 6250 S. Mozart Avenue, Chicago,

Illinois (the “Citibank Property”) is subject to liens far in excess of its value:

                         Citibank Property
                         Citibank as Trustee        $1,461,176.83
                         Lien (as of June 28,
                         2019)
                         Other Investor Claimed     $2,684,539.00
                         Lien12
                         Proposed Sale Proceeds     ($831,324.00)
                         Shortfall                  $1,908,254.83

Given the magnitude of the shortfall, there is no reason that the Receiver should have spent any

time or Receivership resources on this or any similar underwater asset of the Estate. Instead, the


11
   Certain Mortgagees’ Objection To Receiver’s (1) Second Motion For Restoration Of Funds
Expended For The Benefit Of Other Properties; And (2) Ninth Motion To Confirm The Sale Of
Certain Real Estate And For The Avoidance Of Certain Mortgages, Claims, Liens, And
Encumbrances [Dkt. 769], p. 15.
12
   Note this chart does not even include all of the investor liens asserted against the property, only the
largest investor lien. See Receiver’s Eighth Status Report [Dkt. 757], Ex. 8.

                                                   13
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 14 of 29 PageID #:16606




creditors who assert interests in it should have been allowed to pursue their claims free and clear

of the burdens of this Receivership. Moreover, once a receivership property that lacks equity is

sold, a receiver should do no more than hold the sales proceeds subject to the Court’s

adjudication of the secured creditors rights in them, as there can be no possible benefit to the

estate from his further involvement.

       As the District Court for the District of Utah noted in an SEC receivership almost

identical to the case before this Court, “Indeed, “[a] receivership is only a means to reach some

legitimate end sought through the exercise of the power of a court of equity. It is not an end in

itself. Consequently, a receivership must be monitored to ensure it is still serving the function for

which it was created.” S.E.C. v. Madison Real Estate Grp., LLC, 647 F. Supp. 2d 1271, 1275 (D.

Utah 2009).

       The Mortgagees have repeatedly questioned the efficiency and efficacy of the Receiver

administering lien priority hearings while continuing to incur crushing fees and expenses for

himself and his law firm. See e.g., Objections of Certain Mortgagees to Receiver’s Second

Interim Application and Motion for Court Approval of Payment of Fees and Expenses of

Receiver and Receiver’s Retained Professionals [Dkt. 509], pp. 3-5; Motion of Certain Lenders

for Leave to Permit Bankruptcy Cases for Receivership Entities [Dkt. 538], p. 8; Mortgagees’

Response to Receiver’s Motion for Approval of Process of Resolution of Disputed Claims [Dkt.

708], pp. 18-19. Yet, here we are, over two years after commencement of the case, and the

Receiver continues to interject himself in the lien priority dispute resolution process [Dkt. 638]

even though the Mortgagees have established that his actions provide no benefit to the Estate

[Dkt. 708], and no procedures have been approved to address lien priority disputes.

       C.      The Receiver Administered the Estate to Benefit the Investor Lenders.



                                                 14
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 15 of 29 PageID #:16607




        Curiously, the Receiver complains that his expenses are attributable, in part, to “opposing

the unrelenting objections asserted by the institutional lenders.” (Request, p. 19.) The

Mortgagees made these so-called “unrelenting objections” to protect and advance their property

rights and salvage value from their collateral before the Receiver wasted it in this no asset case.

In contrast, the Receiver’s resistance to the Mortgagees’ objections created the circumstances

upon which he now seeks to rely to surcharge their collateral to the detriment of all who claim a

lien on the properties, including the Investor Lenders for whom he consistently advocates.

        It is clear that there really is only one explanation for the Receiver’s decision not to

abandon Receivership Estate assets and to insert himself in private lien priority disputes that

exceed the value of the collateral and no specific objections or challenges have been asserted to

defeat any particular lien claim. Despite his protestations to the contrary, the Receiver wants to

make sure that the lien claims of the Investor Lenders are heard. But, that could have been done

in State foreclosure or Federal bankruptcy court, especially since the advancement of one

creditor’s lien priority over another is the responsibility of private litigants, not of a Receiver

whose only duty is to benefit the Estate. SEC v. Schooler, 2015 WL 1510949, *3, No. 3:12–cv–

2164–GPC–JMA (S.D. Cal. March 4, 2015).

V.      The Receiver has Not Established a Proper Basis to Surcharge the Properties.

        The Mortgagees understand that certain fees, if properly supported, could be chargeable

against specific properties in a receivership. The Receiver, however, has not presented any

accounting of the benefit received by each property that he proposes to surcharge based on each

service allegedly provided by him. And, with respect to many expenses he seeks to recover from

the secured creditors’ collateral, he has not shown that his efforts benefitted that collateral.

Indeed, the Receiver admits that he cannot show such benefits with respect to particular



                                                  15
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 16 of 29 PageID #:16608




properties. Request, pp. 21-22. Rather, the Receiver admits that he seeks to impose the costs

and fees incurred in administering the Estate upon secured creditors and properties irrespective

of whether those efforts benefitted that particular property or creditor. (Request p. 22.)

       Compare the Receiver’s current Rent Restoration Motion [Dkt. 749], which provides a

penny by penny accounting of the benefit allegedly received by each property that the Receiver

proposes to surcharge. Such a motion allows the parties to dispute, and the court to determine,

the propriety and reasonableness of the surcharge as to each charged property. Other than to

request additional information on the proposed charges, no mortgagee has objected. The same

cannot be said to be true of the 7th Fee Application.

       These omissions (which are admitted by the Receiver) defeat the Receiver’s Request

because the law provides that any lien must be based on services that actually benefitted the

lenders and their secured property. General assertions that a secured creditor benefitted from the

operation of a business are insufficient. In re Cascade Hydraulics & Utility Service, Inc., 815

F.2d 546, 548 (1987). Further, a party seeking a surcharge ‘does not satisfy [his or] her burden

of proof by suggesting hypothetical benefits.” MW Capital Funding, supra, *6. Instead, the

Receiver must show what time and services the Receiver and his counsel devoted to the secured

collateral and what part of their expenses benefitted it. See Bank of Commerce & Trust Co. v.

Hood, 65 F.2d 281, 284 (5th Cir. 1933) (the court rejected as arbitrary an allocation based upon

ratio of the value of the secured creditor’s fund and unsecured creditor’s fund).

       The Receiver fails to show a proper allocation of the Receivership expenses. The court in

SEC v. Elliott, 953 F.2d 1560 (11th Cir. 1992), made clear that the Receiver cannot avoid his

responsibility to allocate his time and prove the benefits of the receivership to each secured

creditor before burdening them with the costs of the receivership as he seeks to do here. In



                                                 16
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 17 of 29 PageID #:16609




particular, in Elliot, the receiver proposed, and the district court ordered, the “secured creditors to

pay the lesser of 10% of the value of the securities or 10% of the gross proceeds from the sale of

the securities” as a means of reimbursing the receiver for his receivership work Id. at 1576. This

figure was premised on the fact that the secured claimants represented approximately 10% of the

total number of filed claims and an even greater portion of the gross proceeds. Id. at 1577-78.

         The Court of Appeals rejected this approach, ruling as follows:

             We hold that merely counting heads is not an equitable way to divide the burden of the
             receivership. Secured creditors should only be charged for the benefit they actually
             receive. That their claims represented a large portion of the gross proceeds does not
             necessarily mean the Receiver spent an equally proportionate amount of time on their
             claims.

Id. at 1578. Similarly, “A mere burden in record keeping is not a sufficient reason for requiring

creditors to pay for work that did not benefit them.” Id. At a minimum, an “earnest effort [must]

be made to devise a method of allocating the actual costs of the receivership to specific assets.”

Id.

         The Receiver’s proposal that fees and expenses be allocated as a percentage of their gross

sales proceeds runs afoul of Elliot. No nexus exits between the sales price of a property and the

costs and expenses incurred by the Receiver.

VI.      The Receiver’s Request is Premature.

      The Receiver fails to show that the costs and expenses he seeks to impose on the secured

      creditors benefitted the secured creditors, or provide a valid basis to apportion those costs

      and expenses. At best, the Receiver’s request is premature, as it seeks an advisory opinion

      that is not ripe for adjudication by this Court. The only way to determine if the Receiver’s

      efforts benefited a particular property is to require the Receiver to furnish a detailed

      accounting of his efforts as they pertain to each property and to examine the results of the

      Receiver’s work after it occurs. Then, the Court can evaluate any request for a surcharge

                                                   17
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 18 of 29 PageID #:16610




    based on the nature and extent of the actual benefit. To award fees in advance would be

    purely speculative, without a basis in fact.

    VII. The Receiver’s Blanket Lien Request is Against Public Policy

         In a last ditch effort to assert his lien, the Receiver claims that public policy supports his

Request, stating: “From a policy standpoint, the federal courts should have the ability to choose

qualified receivers who can skillfully and cost-effectively navigate the challenges posed by the work,

and, by the same token, potential receivers willing to accept these challenges should be fairly

compensated.” Request, p. 20. In essence, the Receiver questions whether anyone would be willing

to become a receiver if he was not sure if he would be paid.

         The Receiver is asking the wrong questions. As set forth above, the law is clear – the

Receiver’s only role is to act for the benefit of the Estate and he cannot surcharge prior liens absent a

benefit to the lien holders or their collateral. The questions, therefore, are why is the Receiver

spending time and money on private lien priority disputes that can provide no benefit to the Estate

and whether this or any receiver should have a reasonable expectation of getting compensated from

Estate assets, let alone a secured creditor’s collateral, for such wasteful behavior.

    V.      The Court Should Withhold Approval of the Request for Payment of Fees and
            Expenses until a Proposed Distribution Plan is Approved.

         As the foregoing evidences, and as the Receiver admits, this Estate is insolvent. The Court

should withhold approval of the Seventh Fee Application until the Receiver files with the Court a

proposed plan of distribution for the Estate and that plan is approved. As courts in this circuit have

explained, interim fee awards are, by their nature, “discretionary and subject to reexamination and

adjustment during the course of the case.” See, e.g., In re Taxman Clothing Co., 49 F.3d 310, 314

(7th Cir. 1995); In re Eckert, 414 B.R. 404, 409 (Bankr. N.D. Ill. 2009). Thus, just because prior

fee applications have been approved, does not mean that all future fee applications must also be

                                                    18
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 19 of 29 PageID #:16611




approved. As the United States Court of Appeals for the Seventh Circuit demonstrated in Taxman,

professional fees can become subject to disgorgement, if the efforts required (and the fees

associated with those efforts) outweigh the potential for recovery to the estate. 49 F.3d at 316. It

is apparent this principle applies to this case.

        A.      The Receiver’s Fees and Costs are Not Moderate or Reasonable and Have
                Caused the Estate to Become Insolvent.

        As the Receiver admits, the Estate does not have enough funds to pay his expenses. In

fact, there are $1,249,837.09 in approved fees that are unpaid because the Estate lacks sufficient

funds. Now the Receiver requests an additional $374,306.66 in fees and expenses to be added to

this already massive deficit. The bleeding must stop.

        Courts reviewing fee applications for receivers and their professionals apply the “rule of

moderation.” S.E.C. v. Byers, 590 F. Supp. 2d 637, 645 (S.D.N.Y. 2008). Receivers and their

professionals are only entitled to moderate compensation and ruling courts should “avoid even the

appearance of a windfall.” Id. (internal citation omitted). Moreover, the rule of moderation is

especially important when hundreds of victims have been defrauded and will only recover a

fraction of their losses. Id.

        Similarly, receivers and their professionals are only entitled to fair and reasonable fees and

costs. In determining whether fees and costs are reasonable, courts should consider “economy of

administration, the burden that the estate may safely be able to bear, the amount of time required,

although not necessarily expended, and the overall value of the services to the estate.” In re

Imperial ‘400’ Nat'l, Inc., 432 F.2d 232, 237 (3d Cir. 1970).

        The fees requested by the Receiver to date are anything but moderate and reasonable and

have directly caused this Estate to become insolvent resulting in the Receiver’s request for an

improper receiver’s lien. The Seventh Fee Application requests a total of $374,306.66 in fees


                                                   19
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 20 of 29 PageID #:16612




and expenses for 91 days. The Receiver has requested approval of a total of $3,261,017.54 in

fees. This Court has approved $2,886,710.88 in fees and costs without a single reduction in fees

or holdback (representing all fees and costs requested in the first, second, third, fourth, fifth and

sixth interim fee applications). Of these approved fees, $1,249,837.09 are unpaid because the

Receiver lacks sufficient funds to make these payments. Receiver’s Eighth Status Report [Dkt.

757], p. 16. In other words, the Estate is insolvent and there will be no funds to paid unsecured

creditors, yet the Receiver inexplicably continues to pile on fees.



                     Fee        Fees & Costs     Fees & Costs      Holdback
               Application       Requested        Approved         Amount
               First Interim
                     Fee
                Application      $413,298.44      $413,298.44         $0.00
                (08/17/18 –
                 09/30/18)
                   Second
                Interim Fee
                Application      $553,968.43      $553,968.43         $0.00
                 (10/1/18 –
                 12/31/18)
                    Third
                Interim Fee
                Application      $547,767.04      $547,767.04         $0.00
                 (01/1/19 –
                 03/31/19)
                   Fourth
                Interim Fee
                Application      $525,256.64      $525,256.64         $0.00
                 (04/1/19 –
                 06/30/19)
               Fifth Interim
                     Fee
                Application      $485,094.92      $485,094.92         $0.00
                 (07/1/19 –
                 09/30/19)
               Sixth Interim
                     Fee         $361,325.41      $361,325.41         $0.00
                Application

                                                  20
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 21 of 29 PageID #:16613




                 (10/1/19-
                 12/31/19)
                  Seventh
                Interim Fee
                Application      $374,306.66             -            $0.00
                  (1/1/20-
                  3/31/20)
                  TOTAL         $3,261,017.54 $2,886,710.88           $0.00

This amount also does not take into account the extremely high operating costs of the Estate or

payment of unpaid property taxes.

       Previously, the Receiver pointed to the portfolio of real property he holds as evidence of

potential recoveries and as justification to continue to pay his own fees and expenses. (See Sixth

Fee Application, ¶11(b). This has been the Receiver’s modus operandi throughout the entire

case. The estate lacks sufficient funds to pay the Receiver’s fees at the time of application so the

Receiver points to potential future recoveries as justification for his fees. Then, at a later date,

when there is additional cash on hand, he pays himself and his professionals resulting in the

dwindling of the cash on hand to a fraction of the beginning balance. Unfortunately for all

parties involved, the well has run dry and the Receiver knows it. Now, he seeks to pay himself

from fully secured properties, which as shown above is unlawful. The Mortgagees have pointed

this out numerous times in prior filings, yet the Receiver refused to heed the warnings. See, e.g.,

Objections to Sixth Interim Fee Application [Dkt. 648], p. 6-8.

       The “primary purpose of equity receiverships is to promote orderly and efficient

administration of the estate by the district court for the benefit of creditors.” U.S. Commodity

Futures Trading Com’n v. Lake Shore Asset Mgmt. Ltd., Case No. 07 C 3598, 2010 WL 960362,

at *6 (March 15, 2010) (quoting SEC v. Hardy, 803 F.2d 1034, 1038 (9th Cir. 1986)). Based on

seven fee applications, it is clear that the Estate is not deriving enough money to pay administrative

expense claims and some dividend to unsecured creditors. Thus, this Court should consider if the

                                                  21
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 22 of 29 PageID #:16614




purposes for which this receivership has been filed can still be achieved. S.E.C. v. Madison Real

Estate Grp., LLC, 647 F. Supp. 2d 1271, 1275 (D. Utah 2009) (“[A] receivership must be

monitored to ensure it is still serving the function for which it was created.”).

     VI.    The Seventh Fee Application Should be Subject to a 20% Holdback

     If the Court approves the Seventh Fee Application, then it should require at least a 20%

holdback.13 The purpose of holdback provisions are to “moderate potentially excessive interim

allowances and to incentivize timely resolution.” S.E.C. v. Lauer, No. 03-80612-CIV, 2016 WL

3225180, at *2 (S.D. Fla. Mar. 31, 2016). Courts will frequently “withhold a portion of the

requested interim fees because until the case is concluded the court may not be able to accurately

determine the ‘reasonable’ value of the services for which the allowance of interim compensation

is sought.” S.E.C. v. Small Bus. Capital Corp., No. 5:12-CV-03237 EJD, 2013 WL 2146605, at

*2 (N.D. Cal. May 15, 2013). Moreover, courts will withhold a portion of interim fee applications

because “it is simply too early to tell to the extent to which [the receiver’s] efforts will benefit the

receivership estate.” Byers, 590 F. Supp. 2d at 648. By withholding a portion of the fees, the court

helps to “ensur[e] that the Receiver's efforts benefit the investors and the receivership estate is this

Court's primary concern when awarding interim compensation….” Small Bus. Capital Corp., No.

5:12-CV-03237 EJD, 2013 WL 2146605, at *3. Moreover, the Court is entitled to both reduce

fees by an across-the-board percentage and withhold a holdback percentage. See Capital Cove

Bancorp LLC, No. SACV15980JLSJCX, 2016 WL 6078324, at *3 (reducing the interim fees by

an across-the-board reduction of 3.6% and withholding 30% of the total interim fees).




13
  The Mortgagees are not offering the “holdback” as a compromise, but believe it is necessary
and appropriate if the Court otherwise approves the Seventh Fee Application.”

                                                  22
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 23 of 29 PageID #:16615




       The insolvency of the Estate justifies—even perhaps requires—a 20% or more holdback

of fees. Indeed, the SEC’s Billing Instructions for Receivers in Civil Actions Commenced by the

United States Securities and Exchange Commission expressly allows holdbacks, if requested by

the SEC. SEC Billing Instructions for Receivers in Civil Actions Commenced, available at

https://www.sec.gov/oiea/Article/billinginstructions.pdf. Given the undeniable insolvency of the

Estate, it is puzzling the SEC has not requested a holdback. Notwithstanding, this Court should

exercise its discretion and require a holdback.

       As illustrated above, the Receiver’s efforts have not benefitted the creditors of the Estate.

In fact, his efforts have harmed the creditors. Consistent with Small Bus. Capital Corp., at a

minimum, this Court should withhold a portion of the fees until such time the court can accurately

determine the reasonable value of the Receiver’s services.

       As this Court has previously noted, the number of claims and the size of this receivership

estate present uniquely challenging issues to the Receiver and his professionals. However, the

Estate’s insolvency, coupled with the staggering amount of fees indicate that it would be even

more appropriate to put a hold on any further disbursements until some plan of action is proposed.

          Specifically, before any further fees are approved by this Court, the Receiver should be

required to set forth a projection of unencumbered receipts yet to be collected (if any), from which

the unpaid fees of the Receivership Estate and the claims of unsecured creditors are to be paid.

Without this information, the Court is not able to determine the reasonableness of the overall fees

being sought in this case, in relation to the expected distribution to unsecured creditors.

   VII.      Conclusion.

       The Receiver’s fees, which approximate $7,000 a day, cannot prime the Mortgagees’

security interests as the Receiver has utterly failed to establish how they benefitted the properties



                                                  23
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 24 of 29 PageID #:16616




over what could have been achieved in a foreclosure or bankruptcy proceeding, as requested by

the Mortgagees. To the contrary, these expenses should have been avoided by comparing the

amounts of the competing liens against the value of the secured properties, which would have led

to only one conclusion -- that one of the liens ultimately will have priority over the other, but

nothing will be left for the Estate. As such, the Receiver should have preserved the Estate’s

limited assets, rather than exhausting those resources on issues that do not benefit it, and

certainly cannot surcharge the secured creditors’ collateral for such misguided efforts.

       Furthermore, regardless of its determination on the Receiver’s request for a super priority

lien, the Court should withhold approval of the Seventh Fee Application until such time as the

Receiver has filed with the Court a plan for distribution for the receivership estate and until the

Court has the opportunity to thoroughly review the Seventh Fee Application. Alternatively, the

Court should reduce the Receiver’s and his professionals’ fees to a reasonable and moderate

amount and withhold 20% pursuant to this Court’s order appointing the Receiver.




                                                 24
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 25 of 29 PageID #:16617




Dated: August 28, 2020                 Respectfully submitted,

                                       /s/ Michael Gilman
                                       Michael Gilman (6182779
                                       (mgilman@dykema.com)
                                       Dykema Gossett PLLC
                                       10 S. Wacker Drive, Suite 2300
                                       Chicago, Illinois 60606
                                       (312) 627-5675
                                       Counsel for Federal Home Loan Mortgage
                                       Corporation Wilmington Trust, National
                                       Association, as Trustee for the Registered Holders
                                       of Wells Fargo Commercial Mortgage Trust
                                       2014-LC16, Commercial Mortgage Pass-Through
                                       Certificates, Series 2014-LC16; Wilmington Trust,
                                       National Association, as Trustee for the
                                       Registered Holders of UBS Commercial Mortgage
                                       Trust 2017-C1,Commercial Mortgage Pass-
                                       Through Certificates, Series 2017-C1; Citibank
                                       N.A., as Trustee for the Registered Holders of
                                       Wells Fargo Commercial Mortgage Securities,
                                       Inc., Multifamily Mortgage Pass-Through
                                       Certificates, Series 2018-SB48; Federal National
                                       Mortgage Association; U.S. Bank National
                                       Association, as Trustee for the registered Holders
                                       of J.P. Morgan Chase Commercial Mortgage
                                       Securities Corp., Multifamily Mortgage Pass-
                                       Through Certificates, Series 2017-SB41;U.S.
                                       Bank National Association, as Trustee for the
                                       registered Holders of J.P. Morgan Chase
                                       Commercial Mortgage Securities Corp.,
                                       Multifamily Mortgage Pass-Through Certificates,
                                       Series 2018-SB50;U.S. Bank National
                                       Association, as Trustee for the registered Holders
                                       of J.P. Morgan Chase Commercial Mortgage
                                       Securities Corp., Multifamily Mortgage Pass-
                                       Through Certificates, Series 2017-SB30 Sabal
                                       TL1 LLC; Midland Loan Services, a Division of
                                       PNC Bank, N.A. as servicer for Wilmington Trust,
                                       N.A., as Trustee for the Benefit of Corevest
                                       American Finance 2017-1 Trust Mortgage Pass-
                                       Through Certificates; Midland Loan Services, a
                                       Division of PNC Bank, N.A. as servicer for
                                       Wilmington Trust, N.A., as Trustee for the
                                       Registered Holders of Corevest American Finance
                                       2017-2 Trust, Mortgage Pass-Through
                                       Certificates, Series 20172; BC57, LLC; UBS AG
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 26 of 29 PageID #:16618




/s/ Jill L. Nicholson                            /s/ Ronald A. Damashek
 Jill L. Nicholson (jnicholson@foley.com)        Ronald Damashek
 Andrew T. McClain (amcclain@foley.com)          (rdamashek@stahlcowen.com)
 Foley & Lardner LLP                             Stahl Cowen Crowley Addis LLC
 321 N. Clark St., Ste. 3000                     55 West Monroe Street – Suite 1200
 Chicago, IL 60654                               Chicago, Illinois 60603
 Ph: (312) 832-4500                              PH: (312) 377-7858
 Fax: (312) 644-7528                             Fax: (312) 423-8160
 Counsel for Citibank N.A., as Trustee for       Counsel for Citibank N.A., as Trustee for
 the Registered Holders of Wells Fargo           the Registered Holders of Wells Fargo
 Commercial Mortgage Securities, Inc.,           Commercial Mortgage Securities, Inc.,
 Multifamily Mortgage Pass-Through               Multifamily Mortgage Pass-Through
 Certificates, Series 2018-SB48; U.S. Bank       Certificates, Series 2018-SB14;
 National Association, as Trustee for the        Midland Loan Services, a Division of PNC
 Registered Holders of J.P. Morgan Chase         Bank, National Association;Thorofare Asset
 Commercial Mortgage Securities Corp.,           Based Lending REIT Fund IV, LLC; and
 Multifamily Mortgage Pass-Through               Liberty EBCP, LLC
 Certificates, Series 2017-SB30; U.S. Bank
 National Association, as Trustee for the        /s/ James M. Crowley
 Registered Holders of J.P. Morgan Chase         James M. Crowley
 Commercial Mortgage Securities Corp.,           (jcrowley@plunkettcooney.com)
 Multifamily Mortgage Pass-Through               Plunkett Cooney, PC
 Certificates, Series 2017-SB41; U.S. Bank       221 N. LaSalle Street, Ste. 1550
 National Association, as Trustee for the        Chicago, IL 60601
 Registered Holders of J.P. Morgan Chase         Ph: (312) 970-3410
 Commercial Mortgage Securities Corp.,           Fax: (248) 901-4040
 Multifamily Mortgage Pass-Through               Counsel for UBS AG
 Certificates, Series 2018-SB50; Wilmington
 Trust, National Association, as Trustee for     /s/ Thomas B. Fullerton
 the Registered Holders of Wells Fargo           Thomas B. Fullerton
 Commercial Mortgage Trust 2014-LC16,            (thomas.fullerton@akerman.com)
 Commercial Mortgage Pass-Through                Akerman LLP
 Certificates, Series 2014-LC16; Federal National71 S. Wacker Drive, 47th Floor
 Mortgage Association; and Sabal TL1, LLC        Chicago, IL 60606
                                                 Ph: (312) 634-5700
/s/ Mark Landman                                 Fax: (312) 424-1900
Mark Landman                                     Counsel for Midland Loan Services,
(mlandman@lcbf.com)                              a Division of PNC Bank, National Association
Landman Corsi Ballaine & Ford P.C.
120 Broadway, 13th Floor
New York, NY 10271
Ph: (212) 238-4800 Fax: (212) 238-4848
Counsel for Freddie Mac
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 27 of 29 PageID #:16619




/s/ Michael Gilman                                    /s/ James P. Sullivan
Michael Gilman (6182779                               James P. Sullivan
(mgilman@dykema.com)                                  jsulliva@chapman.com
Dykema Gossett PLLC                                   Chapman and Cutler LLP
10 S. Wacker Drive                                    111 West Monroe Street
Suite 2300                                            Chicago, IL 60603
Chicago, Illinois 60606                               Ph: (312) 845-3445 Fax: (312) 516-1445
(312) 627-5675                                        Counsel for BMO Harris Bank N.A.
Counsel for Federal Home Loan Mortgage
Corporation Wilmington Trust, National                /s/Scott Mueller
Association, as Trustee for the Registered Holders    Scott B. Mueller, #6294642
of Wells Fargo Commercial Mortgage Trust 2014-        (Scott.Mueller@stinson.com)
LC16, Commercial Mortgage Pass-Through                7700 Forsyth Blvd., Suite 1100
Certificates, Series 2014-LC16; Wilmington Trust,     St. Louis, MO 63105
National Association, as Trustee for the Registered   Phone: (314) 863-0800
Holders of UBS Commercial Mortgage Trust 2017-        Fax: (314) 259-3931
C1,Commercial Mortgage Pass-Through                   Attorneys for BMO Harris Bank, N.A., and
Certificates, Series 2017-C1; Citibank N.A., as       Midland Loan Services, a division of PNC Bank,
Trustee for the Registered Holders of Wells Fargo     NA, acting under authority designated by Colony
Commercial Mortgage Securities, Inc., Multifamily     American Finance Lender, LLC, assignee
Mortgage Pass-Through Certificates, Series 2018-      Wilmington Trust, N.A. as Trustee for the benefit of
SB48; Federal National Mortgage Association;          registered holder of Colony American Finance
U.S. Bank National Association, as Trustee for the    2015-1
registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Corp.,                  /s/ David Hart
Multifamily Mortgage Pass-Through Certificates,       David Hart
Series 2017-SB41;U.S. Bank National Association,      (dhart@maddinhauser.com)
as Trustee for the registered Holders of J.P.         Maddin, Hauser, Roth & Heller, P.C.
Morgan Chase Commercial Mortgage Securities           28400 Northwestern Highway
Corp., Multifamily Mortgage Pass-Through              Suite 200-Essex Centre
Certificates, Series 2018-SB50;U.S. Bank National     Southfield MI 48034
Association, as Trustee for the registered Holders    Phone: (248) 827-1884
of J.P. Morgan Chase Commercial Mortgage              Fax: (248) 359-6184
Securities Corp., Multifamily Mortgage Pass-          Counsel for BC57, LLC
Through Certificates, Series 2017-SB30 Sabal TL1
LLC; Midland Loan Services, a Division of PNC          /s/ Jay Welford
Bank, N.A. as servicer for Wilmington Trust, N.A.,    Jay Welford
as Trustee for the Benefit of Corevest American       (jwelford@jaffelaw.com)
Finance 2017-1 Trust Mortgage Pass-Through            27777 Franklin Rd., Suite 2500
Certificates; Midland Loan Services, a Division of    Southfield, MI 48034
PNC Bank, N.A. as servicer for Wilmington Trust,      Ph: (248) 351-3000
N.A., as Trustee for the Registered Holders of        Counsel for Liberty EBCP, LLC
Corevest American Finance 2017-2 Trust,
Mortgage Pass-Through Certificates, Series 2017-
2; BC57, LLC; UBS AG
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 28 of 29 PageID #:16620




/s/ Jason J. DeJonker
Jason J. DeJonker (6272128)
Jessica D. Pedersen (6327432)
(jason.dejonker@bclplaw.com)
(jessica.pedersen@bclplaw.com)
BRYAN CAVE LEIGHTON PAISNER LLP
161 N. Clark Street, Suite 4300
Chicago, IL 60601
(312) 602-5000
Counsel for Direct Lending Partner LLC
(successor to Arena DLP Lender LLC and DLP
Lending Fund LLC)


/s/William J. Serritella, Jr.
William Serritella, Jr.
/s/ Zachary R. Clark
Zachary R. Clark
(wserritella@taftlaw.com)
(zclark@taftlaw.com)
Taft
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601-3713
Tel: 312.527.4000
Counsel for Thorofare Asset Based Lending
REIT Fund IV, LLC
 Case: 1:18-cv-05587 Document #: 777 Filed: 08/28/20 Page 29 of 29 PageID #:16621




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 28, 2020, I caused the foregoing MORTGAGEES’

RESPONSE TO RECEIVER’S SEVENTH INTERIM APPLICATION AND MOTION

FOR COURT APPROVAL OF PAYMENT OF FEES AND EXPENSES OF RECEIVER

AND RECEIVER’S RETAINED PROFESSIONALS to be electronically filed with the Clerk

of Court through the Court’s CM/ECF system, which sent electronic notification of such filing to

all parties of record.



                                                   /s/ Michael A. Gilman

097077.000109 4813-9898-1321.1
